PER CURIAM.
Petitioner prays an appeal from an order entered November 28, 1939, confirming a plan of reorganization in a proceeding under section 77B of the Bankruptcy Act, 11 U.S.C.A. § 207. The debtor is a corporation operating a line of buses in the city of Madison, Wisconsin, and petitioner, the city of Madison, has a liquidated claim against it for $9,417, and an unliquidated claim alleged‘to amount to in excess of $200,000.
Under the provisions of the Chandler Act, relating to bankruptcy (11 U.S.C.A. § 47), leave of the appellate court is necessary for appeal from any order, decree, or judgment involving less than $500. Since the order from which the appeal is here sought does not fall within the scope of that provision, leave of this court is neither necessary nor proper; hence the petition must be, and it is hereby, denied.